internal_revenue_service number release date index number ------------------------------------------------------ --------------------------------------------- -------------------- ------------------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------- id no -------------- telephone number ---------------------- refer reply to cc fip b5 plr-113154-13 date date legend bonds --------------------------------------------------------------------------------------- ------------------------------------------------------------------------------------------ ------------------------------------------------------------------------------------------ ------------------------------------------------------------------------------------------ ------------------------------------------ authority --------------------------------------------------- state act facility ------------------------- ------------------------------------------------------------------------- ------------------------------------------------- dear ------------------ this letter is in response to your request for a ruling that the lease arrangement described herein will not cause the bonds to meet the private_security_or_payment_test under sec_141 of the internal_revenue_code facts and representations you make the following factual representations authority was created by the act as a body corporate separate from the state authority acquires constructs and maintains facilities on behalf of the state and is the primary issuer of debt to finance the acquisition and construction of buildings for various state purposes typically authority plr-113154-13 holds legal_title to the buildings and the state leases the building pursuant to long term operating leases authority uses the lease payments from the state to pay debt service on the lease revenue bonds issued for acquisition or construction of buildings authority issued the bonds to finance construction and or renovation of various buildings including the facility authority holds legal_title to the facility and the state leases the facility pursuant to a multi-year operating_lease the lease the debt service on the bonds is payable from and secured_by the state’s payments on the lease the lease payments along with the rentals with respect to various other facilities financed with proceeds of authority’s bonds issued under the same indenture the parity bonds the state is obligated to pay all costs of operating and maintaining the facility the only payments from nongovernmental persons with respect to the facility are payments that do not exceed direct operating costs of the facility attributable to use by such persons the bondholders do not have a mortgage on or other security_agreement creating a security_interest in the facility under state law the remedies available to the bondholders upon nonpayment of debt service are obtaining a money judgment against the state for unpaid lease payments or other rentals and filing suit to compel authority or the state to perform in accordance with the terms of the leases act or related indenture by means of an action in the nature of mandamus pursuant to the lease the state may cease lease payments only if the facility becomes untenantable for reasons other than those caused by the state in the indenture for the bonds authority has covenanted not to sell lease mortgage or otherwise dispose_of the facility other than the lease so long as the parity bonds are outstanding with the following exceptions authority can do so in a manner it determines is in the best interest of the bondholders if the lease is terminated if the rental for the part of the facility retained is not less than the rental just prior to such action at the end of the lease_term or if authority has sufficient funds to pay the remaining lease payments when due the state intends to enter into management contracts with nongovernmental persons for performance of certain substantial services at the facility the management contracts authority represents that the terms of the management contracts will cause the bonds to satisfy the private_business_use_test of sec_141 law sec_103 provides generally that gross_income does not include interest on any state_or_local_bond sec_103 provides that this exclusion does not apply to any private_activity_bond unless it is a qualified_bond under sec_141 under sec_141 a bond is a private_activity_bond if either the private_business_use_test under plr-113154-13 sec_141 and the private_security_or_payment_test under sec_141 are satisfied or the private_loan_financing_test under sec_141 is satisfied sec_141 provides in part that the private_security_or_payment_test is satisfied if the payment of the principal of or the interest on more than percent of the proceeds of such issue is under the terms of such issue or any underlying arrangement directly or indirectly a secured_by any interest in property used or to be used for a private_business_use or payments in respect of such property or b to be derived from payments whether or not to the issuer in respect of property or borrowed money used or to be used for a private_business_use sec_1_141-4 of the income_tax regulations provides that the private_security_or_payment_test relates to the nature of the security for and the source of the payment of debt service on an issue the private payment portion of the test takes into account the payment of the debt service on the issue that is directly or indirectly to be derived from payments whether or not to the issuer or any related_party in respect of property or borrowed money used or to be used for a private_business_use the private security portion of the test takes into account the payment of the debt service on the issue that is directly or indirectly secured_by any interest in property used or to be used for a private_business_use or payments in respect of property used or to be used for a private_business_use sec_1_141-4 provides that the security for and payment of debt service on an issue is determined from both the terms of the bond documents and on the basis of any underlying arrangement an underlying arrangement may result from separate agreements between the parties or may be determined on the basis of all of the facts and circumstances surrounding the issuance of the bonds for example if the payment of debt service on an issue is secured_by both a pledge of the full faith and credit of a state_or_local_governmental_unit and any interest in property used or to be used in private_business_use the issue meets the private_security_or_payment_test sec_1_141-4 provides that both direct and indirect payments made by any nongovernmental person that is treated as using proceeds of the issue are taken into account as private payments to the extent allocable to the proceeds used by that person payments are taken into account as private payments only to the extent that they are made for the period of time that proceeds are used for a private_business_use payments for a use of proceeds include payments whether or not to the issuer in respect of property financed directly or indirectly with those proceeds even if not made by a private business user payments are not made in respect of financed property if those payments are directly allocable to other_property being directly used by the person making the payment and those payments represent fair_market_value compensation_for that other use plr-113154-13 sec_1_141-4 provides that payments by a person for a use of proceeds do not include the portion of any payment that is properly allocable to the payment of ordinary and necessary expenses as defined under sec_162 directly attributable to the operation and maintenance of the financed property used by that person for this purpose general overhead and administrative expenses are not directly attributable to those operations and maintenance sec_1_141-4 provides that property used or to be used for a private_business_use and payments in respect of that property are treated as private security if any interest in that property or payments secures the payment of debt service on the bonds for this purpose the phrase any interest in is to be interpreted broadly and includes for example any right claim title or legal share in property or payments sec_1_141-4 provides that the payments taken into account as private security are payments in respect of property used or to be used for a private_business_use except as otherwise provided in this paragraph d and paragraph d of this section the rules in paragraphs c i a and b and c ii of this section apply to determine the amount of payments treated as payments in respect of property used or to be used for a private_business_use thus payments made by members of the general_public for use of a facility used for a private_business_use for example a facility that is subject of a management_contract that results in private_business_use are taken into account as private security to the extent that they are made for the period of time that property is used by a private business user analysis authority represents that the terms of the management_contract will cause the bonds to satisfy the private_business_use_test because the private use test is met the bonds will be private_activity_bonds if the private_security_or_payment_test is also met specifically you ask whether the lease and covenants related to the facility will give rise to private security when authority enters into the management contracts whether or not a particular arrangement rises to a security_interest for purposes of sec_1 d depends on the facts and circumstances associated with the arrangement the lease payments and the state’s rental payments on other facilities financed by the parity bonds are security for the bonds these payments are not private payments as they are made by a governmental person accordingly neither are they private security authority represents that the bondholders do not have a mortgage or other security_agreement creating a security_interest in the facility under state law however because sec_1_141-1 provides that the phrase any interest in property is to be interpreted broadly authority is concerned that in its documents relating to the facility plr-113154-13 and the bonds it has given the bondholders rights in the facility that might be within the meaning of that provision the bondholders’ remedies for nonpayment of debt service include obtaining a money judgment against the state or filing suit to compel performance under the lease act or indenture authority has covenanted that generally it will not sell lease mortgage or otherwise dispose_of the facility other than the lease as long as the parity bonds are outstanding these restrictions do not apply after the lease is terminated or if the rentals or authority’s other monies are sufficient to cover the amounts of the lease payments however only authority can initiate these actions such as leasing or selling the facility for the benefit of the bondholders after the lease is terminated the bondholders cannot compel authority to so act we conclude that the terms of the lease and the covenants contained in the indenture merely provide some assurance to bondholders that authority will continue to make the facility available to the state and that the state will continue to use the facility and make lease payments until the lease is ended or other monies are available to pay debt service on the bonds until such time neither the bondholders nor any other parties other than the state or authority will be granted rights in the facility accordingly the terms do not give rise to a security_interest in the facility within the meaning of sec_1_141-4 conclusion based solely on the facts described herein and representations made by authority we conclude that the lease and related covenants will not cause the private_security_or_payment_test of sec_141 to be met except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any transaction or item discussed or referenced in this letter specifically we express no opinion as to whether the interest_paid on the bonds is excludable from gross_income this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent in accordance with a power_of_attorney on file with this office a copy of this letter is being sent to authority’s authorized representative plr-113154-13 the ruling contained in this letter is based upon information and representations submitted by authority and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the materials submitted in support of the request for a ruling it is subject_to verification upon examination sincerely associate chief_counsel financial institutions products by _____________________ johanna som de cerff senior technician reviewer branch cc
